 Case 2:19-cv-09531-VEB Document 29 Filed 12/02/20 Page 1 of 1 Page ID #:805




 1
 2
 3
 4
                          UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
 7
     DEBRA COLLEEN TEMPLE,                       )   No. 2:19-cv-09531-VEB
 8
                                                 )
 9         Plaintiff,                            )   ORDER ON STIPULATION FOR
10                                               )   THE AWARD AND PAYMENT OF
                  v.                             )   ATTORNEYS’ FEES AND
11                                               )   EXPENSES PURSUANT TO THE
12   ANDREW SAUL,                                )   EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security,            )   ACT
13
                                                 )
14         Defendant.                            )
15                                               )

16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees and Expenses, IT IS ORDERED that attorneys’ fees and
19   expenses in the amount of $6,500.00 as authorized by 28 U.S.C. § 2412 be awarded
20
     subject to the terms of the Stipulation.
21
22   Dated: December 2, 2020                    /s/Victor E. Bianchini
                                                VICTOR E. BIANCHINI
23                                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
